Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The rejection under section 103 is withdrawn since Applicant has shown a comparison between the instant combination and a combination of the bispecific antibody and pomalidomide:

    PNG
    media_image1.png
    57
    634
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    301
    640
    media_image2.png
    Greyscale

This comparison shows that, there is no reasonable expectation that a combination of any two compositions with anti-multiple myeloma activities would achieve the unexpected results of the instantly claimed combination.  This result is not taught by the applied references.
The rejection under obvious-type double patenting is withdrawn since the listed applications are later-filed (see MPEP 804).  Alternatively, the listed patents and applications do not recite or suggest the recited method with the required combination of bispecific antibody and a compound of formula 1, nor claim the instant combination and teach its use as claimed herein, see Sun Pharmaceutical Industries, Ltd., v. Eli Lilly and Co. The secondary references do not remedy the listed patents and applications, as outlined above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642